Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 10-12, and 21-22 are pending. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 10-12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of JP2011/214880 by Satoshi (Satoshi).
In regard to claim 1, Satoshi teaches a method for packing a chromatography column assembly with chromatography media ([0001]). 
Satoshi teaches providing a column tube having a closed first end comprising an inlet/outlet (Figure 1, bottom lid 6, liquid take out port 9; [0016]-[0024]).  Satoshi teaches a media inlet adjacent a second end of the column tube (Figure 1, supply port 20; [0016]-[0024]).  
Satoshi teaches providing an air outlet in the column tube adjacent the second end of the column tube (Figure 1, outflow port 21; [0016]-[0024]).
Satoshi teaches an adaptor positioned inside the column tube initially adjacent the second end of the column tube configured for sliding and sealing contact with an inner face of the column tube (Figure 1, movable plug 3; [0016]-[0024]).  Satoshi teaches the column tube 
Satoshi teaches connecting a media slurry source to the media inlet (Figure 2; [0025]).  Satoshi teaches filling the internal volume with media slurry via the media inlet (Figure 2; [0025]).  
Satoshi teaches filling slurry with a predetermined concentration into the column ([0025]).  
Satoshi does not teach filling this internal volume with an exact amount of media slurry or filling the internal volume with media slurry until media slurry is starting to flow out from the air outlet. 
However, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of media slurry to within a desired amount in order to create optimum operating conditions.  As the efficiency of separation and packing costs are variables that can be modified, among others, by adjusting said amount of media slurry, the precise amount of media slurry would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount of media slurry cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of media slurry in the method of Satoshi to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that In re Aller, 105 USPQ 223).
Satoshi teaches forcing the adaptor towards the first end of the column tube to reduce the internal volume such that the media inlet is no longer in fluid connection with the reduced internal volume (Figure 3; [0026]-[0027]). 
In regard to claim 2, Satoshi teaches the adaptor comprises an inlet/outlet (Figure 1, liquid flow passage 15; [0019]; [0026]). 
In regard to claim 4, Satoshi teaches after forcing the adaptor towards the first end of the column tube beyond the extension tube wall, separating the extension tube wall above the adaptor from the rest of the column ([0027]). 
In regard to claim 5, Satoshi teaches the step of providing a system further comprises connecting an extension tube wall to a basic column tube wall (Figure 1, short cylindrical column joint 4, column body 5; [0016]-[0024]).  Satoshi teaches both having essentially the same inner diameters and connected they form the column tube (Figure 1, short cylindrical column joint 4, column body 5; [0016]-[0024]). 
In regard to claim 6, Satoshi teaches the step of forcing the adaptor towards the first end comprises forcing the adaptor to a position within the basic column tube wall but outside the extension tube wall and the step of separating the extension tube wall comprises disconnecting the extension tube wall from the basic column tube wall (Figure 4; [0027]). 
In regard to claim 7, Satoshi teaches securing the adaptor to the column tube after it has been forced towards the first end and the media has been packed (Figure 5; [0028]). 
claim 10, Satoshi teaches the slurry is filled at a predetermined concentration ([0025]).  Satoshi teaches the adaptor is lowered and the slurry is pressurized ([0026]).  Satoshi teaches the slurry is pressurized to a predetermined pressure or a predetermined adaptor position ([0027]).  
Satoshi does not explicitly teach calculating the position the adaptor should be stopped based on concentration of slurry.  It would be obvious to one of ordinary skill in the art at the time of the invention to calculate a position where the adaptor should be stopped and secured based on slurry concertation and compression factor in order to create desired separation and pressurized conditions. 
In regard to claim 11, Satoshi teaches the slurry is filled at a predetermined concentration ([0025]).  Satoshi teaches the adaptor is lowered and the slurry is pressurized ([0026]).  Satoshi teaches the slurry is pressurized to a predetermined pressure or a predetermined adaptor position ([0027]).  
Satoshi does not teach adjusting a volume and/or a concentration of the media slurry filled into the internal volume of the system based on input of a wanted position where the adaptor should be stopped and secured to the column tube after having been forced towards the first end.  It would be obvious to one of ordinary skill in the art at the time of the invention to adjust the volume or concentration of media slurry filled into the internal volume based on a wanted position where the adaptor should be stopped in order to create desired separation and pressurized conditions.
claim 12, Satoshi teaches providing a column assembly packing apparatus including one or more closeable connectors at the end of one or more respective fluid paths ([0022]).  Satoshi teaches the closeable connector prevents unwanted flow ([0022]). 
Satoshi does not teach the closeable connector is complementary at least to the inlet/outlet. It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a closeable connector, as taught by Satoshi, complementary to the inlet/outlet of Satoshi in order to control flow conditions and prevent unwanted flow.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to disconnect said one or more connectors at the end of the packing steps in order to create closed fluid paths in order to prevent any unwanted flow and seal the device. 
In regard to claim 21, Satoshi teaches providing a column assembly packing apparatus including one or more closeable connectors at the end of one or more respective fluid paths ([0022]).  Satoshi teaches the closeable connector prevents unwanted flow ([0022]). 
Satoshi does not teach the closeable connector is complementary at least to the inlet/outlet. It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a closeable connector, as taught by Satoshi, complementary to the inlet/outlet of Satoshi in order to control flow conditions and prevent unwanted flow.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to disconnect said one or more connectors at the end of the packing steps in order to create closed fluid paths in order to prevent any unwanted flow and seal the device. 
In regard to claim 22, Satoshi teaches after forcing the adaptor towards the first end of the column tube beyond the extension tube wall securing the adaptor to the column tube 
The order of performing process steps is prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of JP2011/214880 by Satoshi (Satoshi), as noted above, in view of GB 2447344 by Gebauer (Gebauer).
In regard to claim 3, Satoshi teaches the limitations as noted above.  Further, Satoshi teaches preventing contamination of foreign matter in the chromatographic column ([0013]; [0030]).  Satoshi teaches a closed system ([0016]-[0024]). 
Satoshi does not teach providing the system and the media slurry as pre-sterilized and providing aseptic and/or sanitary connectors to the media inlet. 

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate pre-sterilized media and sanitary connectors to the media inlets/outlets, as taught by Gebauer, in the method of Satoshi since it is known to have sanitary conditions in closed systems.  One of ordinary skill in the art would be motivated to use pre-sterilized slurry and sanitary connectors in the method of Satoshi in order to prevent contamination.  

Response to Arguments 
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments that Satoshi does not teach “filling the internal volume with the media slurry comprises filling the internal volume with an exact amount of the media slurry or filling the internal volume with the media slurry until the media slurry starts to flow out from the air outlet”; this is not a result effective variable; the invention provides that the volume of the media slurry and the slurry concentration can be used for calculating how much the adaptor should be forced down during the packing method for achieving a correct compression factor; the compression factor is a volume of sedimented media divided by the finally packed bed volume where the media is found in a mechanically compressed state; in Satoshi the amount of slurry is not relevant consideration when filling the column; any reliance on routine optimization is in error; the Office Action does not establish that monitoring the filling amount would lead to a different and more efficient method of filling the chromatography column; a review of Satoshi would not have provided any reason or motivation for a person of ordinary skill in the art to replace any of the foregoing analytical techniques with the exact filling amount of slurry in order to provide a packed column because Satoshi does not teach or suggest that slurry volume should be used to prepare the pressure packed column; Satoshi does not suggest any way that initial slurry volume should be measured in order to pack the column; Satoshi does not determine that slurry amount, concentration, and compression factor are result effective variables, the Examiner does not find this persuasive. 
The claim requires “filling the internal volume with media slurry via the media inlet by filling the internal volume with an exact amount of the media slurry or filling the internal volume with the media slurry until the media slurry starts to flow out from the air outlet”. 
As noted in the rejection above: Satoshi does not teach filling this internal volume with an exact amount of media slurry or filling the internal volume with media slurry until media slurry is starting to flow out from the air outlet. However, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of media slurry to within a desired amount in order to create optimum operating conditions.  As the efficiency of separation and packing costs are variables that can be modified, among others, by adjusting said amount of media slurry, the precise amount of media slurry would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount of media slurry cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of media slurry in the method of Satoshi to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., volume of the media slurry and the slurry concentration can be used for calculating how much the adaptor should be forced down during the packing method for achieving a correct compression factor; the compression factor is a volume of sedimented media divided by the finally packed bed volume where the media is found in a mechanically compressed state; more efficient method of filling the column; measurement of an initial slurry amount; concentration of slurry; compression factor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of media slurry to within a desired amount in order to create optimum operating conditions.  As the efficiency of separation and packing costs are variables that can be modified, among others, by adjusting said amount of media slurry, the precise amount of media slurry would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount of media slurry cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of media slurry in the method of Satoshi to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to the applicant’s arguments regarding claim 22, the Examiner does not find this persuasive.  See the updated rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/KARA M PEO/Primary Examiner, Art Unit 1777